Citation Nr: 0512691	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder.   
 
2.  Entitlement to service connection for bilateral knee 
disabilities.   
 
3.  Entitlement to service connection for a right hand 
disability.   
 
4.  Entitlement to service connection for edema.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
which denied service connection for a lung disorder, 
bilateral knee disabilities, a right hand disability, and for 
edema.  In September 2003, the veteran testified at a Travel 
Board hearing at the RO.  

The present Board decision addresses the issues of 
entitlement to service connection for bilateral knee 
disabilities, a right hand disability, and for edema.  The 
issue of entitlement to service connection for a lung 
disorder is the subject of the remand following the decision.  


FINDINGS OF FACT

1.  Any right knee problems during service were acute and 
transitory and resolved without residual disability.  The 
veteran's current right knee disability, including 
degenerative joint disease, began many years after service 
and was not caused by any incident of service.  

2.  The veteran's current left knee disability, including 
degenerative joint disease, was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.  

3.  Any right hand problems during service were acute and 
transitory and resolved without residual disability.  Any 
current right hand disability began many years after service 
and was not caused by any incident of service.   
 
4.  The veteran's current edema was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1123, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  Carpal tunnel syndrome of the right hand was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

3.  Edema was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309.  

I.  Bilateral Knee Disabilities

The veteran served on active duty from August 1963 to August 
1967.  His service medical records show no complaints, 
findings, or diagnosis of a left knee disability.  A May 1964 
treatment entry noted that the veteran was treated for an 
abrasion of the right knee and elbow which occurred eight 
days earlier.  He reported that he was playing baseball when 
he slipped and sustained such injuries.  No assessment was 
provided.  The August 1967 separation examination report 
included a notation that the veteran's lower extremities were 
normal.  A left knee problem was not shown and no chronic 
right knee disability was diagnosed during the veteran's 
period of service.  

The first post-service clinical evidence of a right knee 
disability is in May 2001, and the first reference to any 
left knee disability is in February 2002, decades after the 
veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A May 2001 private treatment report from Southern Bone and 
Joint Specialists, P.C., noted that the veteran reported that 
he began experiencing pain in his right knee in March 2001.  
The impression was probable chondromalacia of the patella.  
An October 2001 entry from such facility related an 
assessment of a medial meniscus tear and medial compartment 
arthrosis, right knee.  An October 2001 operative report from 
Flowers Hospital noted that the veteran underwent surgery on 
the right knee and related postoperative diagnoses which 
included complex degenerative medial meniscus tear right knee 
and chondromalacia of the patellofemoral joint.  A February 
2002 treatment entry from Southern Bone and Joint 
Specialists, P.C., indicated that the veteran reported that 
he had some pain in both knees.  The assessment was status 
post arthroscopy right knee with degenerative joint disease.  
A May 2002 report from such facility includes a diagnosis of 
degenerative joint disease of both knees.  

Subsequent VA and treatment records show treatment for 
bilateral knee problems, including degenerative joint disease 
and osteoarthritis of the knees.  

The evidence as a whole provides no continuity of 
symptomatology of a right knee disability since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  
Nor is any right knee disability otherwise adequately 
medically linked to an incident of service.  There is no 
indication from a medical source that any right knee 
complaints during service may be reasonably associated with 
any right knee disability many years later.  Additionally, 
the medical records, as a whole, do not suggest that the 
veteran's current left knee disability is related to his 
period of service.  In fact, the medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current left knee disability began many years after 
his period of service, without relationship to any incident 
of service.  The Board finds that the post-service medical 
records supply negative evidence against the claim for 
service connection for bilateral knee disabilities.  

The veteran has alleged in statements and in his testimony 
that his current bilateral knee disabilities had their onset 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any right knee problems during service were acute and 
transitory and resolved without residual disability, and that 
the veteran's current right knee and left knee disabilities 
began many years after his period of service and were not 
caused by any incident of service.  The Board concludes that 
bilateral knee disabilities were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Right Hand Disability

The veteran's service medical records indicate that he was 
treated for a torn fingernail on the third digit of the right 
hand in September 1963.  No assessment was provided.  A 
December 1964 entry reported that the veteran was treated for 
a jammed finger on his right hand from playing basketball.  
The impression was sprain, right fourth finger.  An April 
1965 entry noted that the veteran suffered an injury to his 
right hand.  He stated that he dropped an object on his right 
hand which weighed about one hundred pounds.  It was noted 
that an X-ray of the third metacarpal was essentially 
negative.  The August 1967 separation examination report 
included a notation that the veteran's upper extremities were 
normal.  No chronic right hand disability was diagnosed 
during the veteran's period of service.  

The first post-service evidence of any possible right hand 
problem is in February 2002, decades after the veteran's 
separation from service.  See Maxson, supra.  A February 2002 
treatment report from I. D. Jackson, M.D., noted that the 
veteran had a history of carpal tunnel syndrome.  Subsequent 
VA and private treatment reports do not show treatment for 
any right hand problems.  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  The Board notes that it is unclear 
whether the veteran actually has a current right hand 
disability.  However, even assuming a present right hand 
disability, the evidence as a whole shows no continuity of 
symptomatology of such disability since service.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  Nor 
is any current right hand disability otherwise adequately 
medically linked to an incident of service.  

The veteran has alleged in statements and in his testimony 
that his current right shoulder disability had its onset 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.  There is no 
indication from a medical source that any possible right hand 
problems during service may be reasonably associated with any 
current right hand disability many years later.  

The weight of the competent medical evidence demonstrates 
that any right hand problems during service were acute and 
transitory and resolved without residual disability, and that 
any current right hand disability began many years after the 
veteran's period of service and was not caused by any 
incident of service.  The Board concludes that a right hand 
disability was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  
III.  Edema

The veteran's service medical records show no complaints, 
findings, or diagnosis of any edema condition.  There is no 
medical evidence of such condition until decades after 
service.  See Maxson, supra.  

The first post-service clinical evidence of edema is in 
August 1998.  An August 1998 treatment entry from Dr. Jackson 
noted that the veteran was seen with a complaint of edema.  
It was reported that he had periorbital edema as well as 
pitting edema of his ankles.  Subsequent VA and private 
treatment records show that the veteran was treated for edema 
problems on multiple occasions.  The etiology of such 
condition is apparently unknown.  Numerous treatment entries 
include diagnoses such as edema, etiology unclear; edema, 
unknown etiology; and generalized edema.  

The Board notes that these treatment records do not suggest 
that the veteran's current edema is related to his period of 
service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current edema began years after his period of 
service, without relationship to any incident of service.  
The veteran has alleged in statements and in his testimony 
that his current right shoulder disability had its onset 
during service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu, supra.  

The weight of the competent evidence demonstrates that the 
veteran's current edema condition began many years after his 
period of service and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  




Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an October 2002 
letter, a May 2003 statement of the case, and at the Board 
hearing in September 2003, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a right knee disability.  The 
discussions in the rating decision, the statement of the 
case, and at the hearing held in September 2003, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for bilateral knee disabilities is denied.  

Service connection for a right hand disability is denied.  

Service connection for edema is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for a lung disorder.  The Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to this claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

The veteran's service medical records indicate that he was 
seen for a headache and a sore throat in September 1963.  The 
diagnosis was pharyngitis, acute, organism unknown.  A 
September 1963 hospital report noted that the veteran was 
admitted for treatment of bronchopneumonia.  The final 
diagnosis was bronchopneumonia, organism undetermined, and 
sinusitis, bilateral, antral, acute, organism undetermined.  
The August 1967 separation examination report included a 
notation that the veteran's lungs and chest were normal.  

The first post-service clinical evidence of any lung problems 
is decades after service.  Such post-service VA and private 
treatment records show that the veteran was treated for 
variously diagnosed lung disorders including bronchitis and 
COPD.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion as to his claim 
for service connection for a lung disorder.  

Additionally, the Board notes that subsequent to the issuance 
of the May 2003 statement of the case, additional medical 
evidence (including private treatment reports as to lung 
problems) was received at the Board in September 2004.  The 
veteran has not submitted a waiver with regard to RO initial 
consideration of these records.  As a result, the case must 
be returned to the RO for initial consideration of the 
evidence and for a supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional pertinent records and providing him with a VA 
medical examination and an informed medical etiological 
opinion.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following actions:  

1.  The RO should work with the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
for lung problems.  All medical care 
providers who have treated the veteran for 
lung complaints should be contacted to 
obtain any additional and/or newer records 
than are currently contained in the file.  
The RO should then obtain copies of all 
related medical records which are not 
already in the claims folder.  

2.  After obtaining the records described 
above, the RO should have the veteran 
undergo a VA respiratory examination to 
determine the nature and etiology of his 
claimed lung disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All current lung disorders 
should be identified.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any currently diagnosed lung 
disorders, including any relationship with 
the veteran's period of service.  All 
opinions expressed should be framed in 
terms of probability, indicating a 
likelihood of greater than 50%, exactly 
50%, or less than 50%.

3.  Thereafter, the RO should review the 
claim for service connection for a lung 
disorder.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case which takes into account all 
evidence submitted since the last 
statement(s) of the case (including 
evidence submitted directly to the Board), 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




	                     
______________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


